6. Petrol vapour recovery during refuelling of motor vehicles (
rapporteur. - (EL) Mr President, as the debate was not held for technical reasons, allow me to say a couple of words before the vote. Following intensive negotiations with the Council and the Commission, I believe that we achieved a good compromise at first reading. With the contribution made by the European Parliament, we have accelerated the application of the directive by one year, broadened the scope to service stations in residential areas, strengthened information and control mechanisms for service stations and information mechanisms for citizens.
This is a change, the application of which will improve the quality of the atmosphere and will considerably limit the greenhouse gases which cause climate change. The Commission has undertaken, at our proposal, to submit a recast proposal after a certain period of time, so that we will have better technology which will allow us to achieve even better results in future.
The final compromise is supported by all the political groups and I think that this is a sign that we have done a good job.